Citation Nr: 0636461	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  05-02 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an effective date earlier than August 2000 for 
the award of Dependency and Indemnity (DIC) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran had active military service from May 1941 to 
February 1946.  He died in 1986.  The appellant is his 
surviving spouse.  

Initially, the case came to the Board of Veterans' Appeals 
(Board) from a determination of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, that 
the appellant had not filed a timely notice of disagreement 
(NOD) to the effective date assigned by the October 2002 
decision, which granted entitlement to DIC benefits.  

As noted earlier, the appellant's appeal has been advanced on 
the Board's docket by reason of advanced age.  See 
38 U.S.C.A. § 7107(a)(2)(B) (West 2002); 38 C.F.R. 
§ 20.900(b) (2006).  

For reasons set forth below, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

In a decision of April 2006 the Board found that NOD was in 
fact timely, and remanded to the RO the underlying effective 
date issue in order that the appellant be provided with all 
notification and other action required by the Veterans Claims 
Assistance Act of 2000 (VCAA), as well as a statement of the 
case (SOC) which addressed this issue.  The RO was instructed 
to advise the appellant that to perfect her appeal for the 
Board's review, she must file a timely and adequate 
substantive appeal. 

Received into the record thereafter was a statement from the 
appellant dated August 21, 2006, apparently in response to a 
VCAA notice letter, and a copy of VA Form 9, dated October 5, 
2006, responding to a SOC dated September 22, 2006.  The 
claims file was transferred from the RO to the Board in late 
October 2006.  However, as observed by the appellant's 
representative, a copy of the SOC is not contained in the 
claims file, nor is it apparent from the available record 
whether The American Legion representative at the RO had the 
opportunity to make a presentation on the appellant's behalf.  

Accordingly, the case is REMANDED for the following action:

1.  A copy of the SOC must be placed in 
the claims file, along with any additional 
argument or evidence which has not been 
associated therein.  

2.  The appellant's representative at the 
RO must be given the opportunity to make a 
presentation on her behalf.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Should she 
submit any new, additional evidence, and if her claim remains 
denied, she and her representative should be furnished a 
supplemental statement of the case (SSOC) and be given the 
opportunity to respond thereto.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

